DUFOUR, J.
To this suit on a note signed by Kelly and -endorsed by Howard and Ganther, the defendants plead want of consideration.
Ganther was building a boat which stood in the name of Kelly and Howard was the manager; Clement, in order to assist them, made them a friendly loan of $200.
Later on, being in need of money, he called on them for the amount and received in lieu of money the note in controversy.
Irrespective of the technical ownership of the boat, it is clear that the defendants had sufficient interest to afford consideration for the note. It is clear that if they had had money at the time, they would have paid Clement outright.
In point of fact they did promise to do so as soon as they collected money from certain quarters and no question of non-liability was raised.
The defence fails.
Affirmed.